Title: To Thomas Jefferson from William Carmichael, 16 June 1786
From: Carmichael, William
To: Jefferson, Thomas



Sir
Aranjuez June 16th. 1786

I had the honor to receive on the 29th. Ulto. the Letter of the 5th of that month which Your Excellency intrusted to the care of the Baron Waltersdorff, who sent it me the moment he arrived here.
Your Excellencys journey to England occasioned varied conjectures and many questions have been put me here on that Subject. Some imagined that the Object of your voyage was to conclude a commercial treaty with G.B. and Indeed Letters from Paris gave weight to this Idea. I was soon convinced of the contrary, which at first appeared to me doubtful, for the British Minister at this Court did not hesitate to tell me that their System and that of the King particularly rendered it highly improbable that any treaty could be concluded conciliatory of such discordant commercial and Political Interests. I congratulate Your Excellency on the Success of the Negotiation Mentioned in your Letter. The Portuguese Ambassador very lately dropped to me expressions which your Information renders Intelligible.
This Nobleman is mentioned as the Successor of the Deceased Minister of Foreign Affairs at Lisbon. Others however think the Chevalier Pinto will be named to that Post. Mr. Randall set out from Madrid a day or two sooner that I expected. He would have waited for my Letters but as these would not have contained other Intelligence than Mr. Lambs dispatches and Mr. Randall could personally convey to you, I did not think proper to deprive him of an agreable opportunity of executing his Journey. Since his departure I have no intelligence from Algiers Except that their Cruisers are at Sea. Mr. Lamb left this Place and arrived at Alicant the 13th. Inst. where I suppose he will wait Your Excellencys Orders. He will have informed you of the correspondence accomplished thro’ his means with the Minister of the Marine of the Regency, from whom he brought me a letter, the contents of which were known by Mr. Randall. As it contained general expressions without meaning I made a civil and general answer that can do no harm and may do good. Without much money or its equivalent,  we shall have no treaty with Algiers, and I think that neither Portugal or Naples will be able to conclude one at present. I have reasons for this opinion that it is not proper to divulge. It may be well however to instruct thro the channel above Indicated our desire to treat, for I am persuaded the Regency is more disposed to make peace with the United States than with either of the Powers before mentioned.
While we can amuse them with this Idea our prisoners will be treated with Indulgence. They will start difficulties with others and Congress will have time to adopt such measures as they may judge requisite.
Messrs. Barclay and Franks left Cadiz the 27th Ulto. My Friend and Correspondent the Ct. de Grippi writes me as follows “J’ai fait de mon mieux pour leur faire connoitre que Je m’interesse vivement au bon succes de leur Commission. Je les ai bien recommandé à un certain Mr. Chiappe qui fait les fonctions de Ministre des Affaires Etrangeres a la cour de Maroc, et Je les ai donné tous les reseignements nécessaires pour faire ce voyage avec le moins de peine et d’Embarras, et pour qu’ils vous tiennent au jour de tout ce que leur arrivera.”
I procured from this court more than even Mr. Barclay hoped or expected and so far I have fulfilled the Intentions of your Excellency in directing his visit thro’ Madrid. It was easy to divine that Mr. Lambs mission would be innefectual so far as it regarded a treaty. But as he thought his instructions constrained him to proceed and as no one could decide at that period the extraordinary delay which the Spanish negotiation has since encountered and still encounters there could be no reason of weight enough to impede him from following what he thought his duty.
These Affairs have given me some trouble, much vexation and with all have augmented my expences; of the last article I shall not complain, but bear these and other chagrins to which I have been exposed as a publick Servant until I can once more revisit my native Country. I send this by Mr. Pourloff an Officer attached to the Russian Legation at Paris. At the request of the Russian Minister here and in Mr. Pourloffs offer to deliver you in person my Letter I beg leave to recommend him to your notice. It is probable that Couriers will frequently be sent from their Minister at Paris to the Russian Minister here by whom you can honor me with your Commands.
I guess that either Russia endeavours to persuade this court that  the Empress takes a part in its family disputes with Naples or that it revives the Idea of sending a fleet to the Mediterranean and desires to procure the concurrence of the Court of Spain to this project. The Attainment of this will be attended with difficulties should France really support the Ottoman interest. I sent by Mr. Randall a map of Mexico which is not to be purchased here. I beleive that a few copies have got Abroad, because the Minister of the Indies stopped the Sale some years ago. Mr. Barclay will have advised you, that a young Man whom I employed for this purpose at Cadiz has purchased in that City several of the works mentioned in the list you sent me. I once expected to obtain nearly the whole collection, which Indeed I had agreed to buy at a high price, but Another offering to take the whole Library of a Gentleman deceased, in the Catalogue of which these books were included, the Executors refused to cede me the Latter without I would purchase the entire collection. I repeat these Circumstances merely to convince you that I have omitted no opportunity of executing your Commission.
Altho’ it appears that our Commercial Treaty with Denmark meets with Delays, may it not be proper and for our mutual Advantage to appoint Consuls on the one part and the Other. Our Commerce with their Islands must be considerable in the actual Situation of Affairs and I take the Liberty of putting the question because I have lately seen that such appointments will probably coincide with the views and meet the concurrence of the Danish Ministry. When I know your sentiments on the actual situation of our affairs and the probability of the measures which may be adopted with respect to the Barbary presents, I shall take the Liberty of suggesting Ideas that I entertain on this head, Ideas that arise from various circumstances which at present I am not at Liberty to [say to] you.
I have the honor to be, with great Respect, Your Excy.’s Most Obedt. & Humble Sert,

Wm. Carmichael

